Citation Nr: 0320374	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, Esq.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
partly from a July 1993 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for a psychiatric disorder.  
In March 1996, the Board entered a decision which reopened 
the claim for service connection for a psychiatric disorder, 
and remanded the merits of the claim to the RO for additional 
evidentiary development.  The veteran also appeals from a May 
1997 RO decision which denied a claim for a TDIU rating.  The 
veteran requested a hearing in connection with his TDIU 
claim; however, in June 1998, he canceled his hearing 
request.  

The main body of the present Board decision addresses the 
claim for service connection for a psychiatric disorder.  The 
remand at the end of the Board decision addresses additional 
development on the merits of the claim for a TDIU rating.


FINDINGS OF FACT

1.  A psychosis was not manifest during active duty or within 
the year thereafter.

2.  A psychiatric disorder began after the veteran's period 
of active duty and was not caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1976 
to January 1978.  A review of his service medical records 
does not disclose any complaints, findings, or a diagnosis of 
a psychiatric disorder.

Post-service medical records in May 1978 show and assessment 
of a psychophysiological gastrointestinal reaction.  Later 
records also note psychiatric symptoms.  He was hospitalized 
from September to November 1978 and reported that he had a 
nervous breakdown while in service.  He said that he heard 
noises, and also reported other symptoms.  The diagnoses 
included an anxiety neurosis.  Records from a VA 
hospitalization in June 1979 show various initial diagnoses, 
including rule out schizophrenia; the final diagnosis was an 
anxiety neurosis with conversion features.  Other VA records 
dated in 1979 show that the veteran was diagnosed as having 
anxiety neurosis.
 
Medical records dated in the 1980s show that the veteran was 
treated for a psychiatric condition.  During an August-
September 1980 hospitalization, he was diagnosed as having 
schizophrenia.  Treatment records from 1982 also show a 
diagnosis of schizophrenia.
 
Numerous later VA treatment records, dated to 1992, show that 
the veteran was diagnosed as having schizophrenia.

A July 1992 Mental Health Center report contains a summary of 
prior treatment which apparently occurred at various times 
from May 1978 to May 1980.  It was noted that the veteran 
reported that he had been discharged from the Army with a 
nervous condition.  Various symptoms were noted, and the 
diagnosis was an anxiety neurosis, chronic type.

VA outpatient treatment records from 1996 and 1997 note 
several assessments of undifferentiated type schizophrenia.

In August 1997, the veteran was given a VA mental 
examination.  The examiner reviewed the claims folder.  
Following objective examination, the diagnosis was anxiety 
disorder, not otherwise specified.  The examiner opined that 
the veteran was not psychotic, but was instead considered to 
be a neurotic case with very strong voluntary component.  It 
was noted that there was no history of psychiatric treatment 
in service, and that the diagnosis of schizophrenia was made 
after a year subsequent to service.  The examiner stated that 
there were long periods of time during which the veteran 
apparently did not receive any psychiatric treatment.

In September 1999, the veteran was again given a VA mental 
examination.  The claims folder and medical records were 
reviewed by the doctor.  Following objective examination, the 
veteran was diagnosed with anxiety disorder, not otherwise 
specified, and antisocial personality disorder.  The examiner 
noted that after military service the veteran complained of 
irritability, anxiety, anger, poor control, and 
aggressiveness.  These complaints were indicated as being a 
reaction to the veteran's unemployment and family problems; 
they were also considered to be an adjustment reaction to 
civilian life.  The examiner stated that there was no basis 
for a diagnosis of a psychiatric disorder during the 
veteran's military service based upon his service medical 
records.  The examiner opined that the veteran's proper 
diagnosis during the year following his separation from 
service was an anxiety neurosis, and that there was never any 
evidence, documentation, or symptomatology to support a 
diagnosis of a psychosis.

Medical records show that the veteran was examined by Dr. 
Rafael H. Miguez Balsiero in June 2001.  The veteran reported 
that he had suffered from nervousness for many years.  
Following objective examination, he was diagnosed with 
chronic schizophrenic disorder.

Social Security Administration (SSA) records dated in July 
2001 indicate that the veteran was found to be disabled as of 
September 1979, and he had a primary diagnosis of chronic 
schizophrenic disorder and a secondary diagnosis of 
osteoarthritis.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his reopened claim for 
service connection for a psychiatric disorder.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
  
Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records from his June 1976 to 
January 1978 period of service are negative for any 
indication of a psychiatric disorder.  Post-service medical 
records show treatment for psychiatric symptoms beginning a 
few months after service in May 1978.  Diagnoses of 
psychophysiological gastrointestinal reactioin and anxiety 
neurosis were made in 1978 and 1979.  A diagnosis of 
schizophrenia was first made following an August-September 
1980 hospitalization, and later medical records, including a 
June 2001 private medical examination, have continued to 
diagnose schizophrenia.  The 1997 VA examination given to the 
veteran diagnosed an anxiety disorder, and the examiner found 
that the veteran's case was consistent with a neurosis as 
opposed to a psychosis.  The 1999 VA examination also found 
an anxiety disorder, and the examiner indicated that the most 
accurate assessment of the veteran's condition in the year 
after his separation from service was that of an anxiety 
neurosis, and not a psychosis.   

The medical evidence as a whole shows that an acquired 
psychiatric disorder, then termed a psychophysiological 
gastrointestinal disorder or anxiety neurosis, began in 1978, 
a few months subsequent to the veteran's 1976-1978 active 
duty, and was not caused by any incident of service.  While a 
neurosis is shown within the year following service, 
presumptive service connection is not available for a 
neurosis.  Presumptive service connection is available for a 
psychosis; however, a psychosis within the year after the 
veteran's period of service is not shown.  Medical evidence 
first shows a diagnosis of schizophrenia in 1980, more than 
two years after service.  VA examiners have opined that the 
veteran's condition during the year after service was 
consistent with a neurosis instead of a psychosis.  SSA 
records from 2001 note current schizophrenia and that 
disability began in September 1979; even assuming this refers 
to schizophrenia being present in September 1979, such is 
more than a year after service (beyond the 1 year period for 
presumptive service connection for a psychosis).  Various VA 
and private medical records have not suggested that 
schizophrenia was present in service or manifest to a 
compensable degree within the year thereafter.  In short, a 
psychiatric disorder was not incurred in or aggravated by the 
veteran's active duty.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claim for a 
TDIU rating.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The last official RO rating decision currently in the claims 
folder indicates that the veteran's established service-
connected conditions (and present ratings) are a skin 
disorder (30 percent), back condition (20 percent), eye 
condition (10 percent), and hypertension (10 percent).  

In a recent May 2003 statement, the veteran related that the 
VA had told him that his established service-connected 
conditions (and present ratings) were a back condition (40 
percent), skin condition (30 percent), eye condition (10 
percent), hypertension (10 percent), and myocardial 
infarction (10 percent).  In support of this assertion, the 
veteran submitted a photocopy of an unsigned "to whom it may 
concern" statement, containing such information, and bearing 
the letterhead of the RO.

Given this conflicting information, the RO should clarify the 
status of service-connected conditions.  Accordingly, the 
TDIU issue is remanded for the following action:

1.  The RO should note the above 
conflicting information as to which 
disabilities are currently service-
connected and their percentage ratings.  
The RO should then prepare a document 
which lists all disabilities which are 
officially service-connected, and the 
percentage rating for each such 
condition.

2.  After performing any other indicated 
notice and development action required by 
the Veterans Claims Assistance Act of 
2000, the RO should review the claim for 
a TDIU rating.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



